DETAILED ACTION

This action is responsive to communications filed on September 24, 2020. This action is made Non-Final.
Claims 1-15 are pending in the case. 
Claims 1 and 13 are independent claims.
Claims 1-15 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS(s)) submitted on 05/12/2021 is/are in compliance with the provisions of 37 C.F.R. 1.97. Accordingly, the IDS(s) is/are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,838,592. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-15 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mashiah, U.S. Patent Application Publication No. US 2012/0226490 (“Mashiah”), and further in view of Patryshev, U.S. Patent Application Publication No. US 2009/0070098 (“Patryshev”).
Claim 1:
	Mashiah teaches or suggests a method for determining an input method editor for a webpage in a terminal, comprising:
	detecting a focus on an input field displayed on the terminal (see Fig. 4; para. 0074 - clicking on the address input text field in the browser; para. 0081 - responsive to the user's selection of the input field by the mouse 11 or the keyboard 10. This means that when the user is intended to write a text in a specific input field 21, 22 and he click with the mouse on this field, the language selection algorithm 52 is activated; para. 0084 - the user clicks by the mouse 11 on a specific input field for typing a text in the field, or selects a specific field by the keyboard 10.);
	analyzing information of the input field (see para. 0037 - storing the type of each input field, the language properties of each input field and the default input language tag of each input field as previously selected by the user; para. 0040 - The default input language of each input field is predetermined by the tagging algorithm according to the language properties of each input field; para. 0081- and he click with the mouse on this field, the language selection algorithm 52 is activated. This activation results in an automatic selection of the typing language which is set to the predetermined default input language. This automatic language selection is the core of the present invention. The language properties of the input field 21, 22 is the language of the text characters 26, 27 previously received in the input field 21, 22 by the keyboard 10 which is activated by the user; para. 0084 - the user clicks by the mouse 11 on a specific input field for typing a text in the field, or selects a specific field by the keyboard 10. changes (if needed) the typing language to the default typing language of the specific input field.);
	determining a character type for the input field (see para. 0037 - storing the type of each input field, the language properties of each input field and the default input language tag of each input field as previously selected by the user; para. 0040 - The default input language of each input field is predetermined by the tagging algorithm according to the language properties of each input field; para. 0074 - prediction of the typing language by the system of the present invention is based on a previous knowledge about the type of the input text field, the language usually used in this input field by the specific user and the software in which the text is typed; para. 0081- and he click with the mouse on this field, the language selection algorithm 52 is activated. This activation results in an automatic selection of the typing language which is set to the predetermined default input language. This automatic language selection is the core of the present invention. The language properties of the input field 21, 22 is the language of the text characters 26, 27 previously received in the input field 21, 22 by the keyboard 10 which is activated by the user; para. 0084 - the user clicks by the mouse 11 on a specific input field for typing a text in the field, or selects a specific field by the keyboard 10. changes (if needed) the typing language to the default typing language of the specific input field.);
	setting the input method editor corresponding to the determined character type (see para. 0074 - if the user wants to write a uri address of a specific internet site in the internet browser, so when clicking on the address input text field in the browser, the typing language automatically will be switched to English; para. 0081 - activation results in an automatic selection of the typing language which is set to the predetermined default input language; para. 0082 - could detect that the surrounding text of the field 150 is Hebrew, and therefore tag this field with Hebrew as the default input language; para. 0084 - in which the language selection algorithm 52 changes (if needed) the typing language to the default typing language of the specific input field.);
	outputting the set input method editor comprising the determined character type (see Fig. 4; para. 0074 - if the user wants to write a uri address of a specific internet site in the internet browser, so when clicking on the address input text field in the browser, the typing language automatically will be switched to English; para. 0081 - activation results in an automatic selection of the typing language which is set to the predetermined default input language; para. 0082 - could detect that the surrounding text of the field 150 is Hebrew, and therefore tag this field with Hebrew as the default input language; para. 0084 - in which the language selection algorithm 52 changes (if needed) the typing language to the default typing language of the specific input field.);
	wherein determining a character type comprises extracting (see para. 0037 - storing the type of each input field, the language properties of each input field and the default input language tag of each input field as previously selected by the user; para. 0040 - The default input language of each input field is predetermined by the tagging algorithm according to the language properties of each input field; para. 0074 - prediction of the typing language by the system of the present invention is based on a previous knowledge about the type of the input text field, the language usually used in this input field by the specific user and the software in which the text is typed; para. 0081- and he click with the mouse on this field, the language selection algorithm 52 is activated. This activation results in an automatic selection of the typing language which is set to the predetermined default input language. This automatic language selection is the core of the present invention. The language properties of the input field 21, 22 is the language of the text characters 26, 27 previously received in the input field 21, 22 by the keyboard 10 which is activated by the user; para. 0084 - the user clicks by the mouse 11 on a specific input field for typing a text in the field, or selects a specific field by the keyboard 10. changes (if needed) the typing language to the default typing language of the specific input field.);
wherein determining the character type comprises extracting an associated word from within a reference proximity of the input field (see para. 0081 - properties are the language of the text that is associated with the input field. he caption of this field was in Hebrew, it is probably that the text in this field would be Hebrew. language properties of an input field are the language of the text that surrounds the input field. The text that surrounds the input field can be a text with a predetermined length before and after the input field; para. 0082 – detect the Hebrew text surrounding the field 150, and switch the default input language to Hebrew automatically; para. 0083 - input field properties are for example: the type of the input field, the language properties of the input field, the text typed in the input field, the text surrounding the input field, the caption of the input field, etc.).
	Mashiah appears to fail to explicitly disclose outputting the set input method editor as a virtual soft keyboard.
	Patryshev teaches or suggests outputting the set input method editor as a virtual soft keyboard (see para. 0006 - to configure a virtual input device such that one or more characteristics of the virtual input device correspond to the type of information to be input; para. 0038 - when the data field is selected. Further, the virtual input device 105 can be configured to include one or more character keys 120 that correspond to the language identifier. For example, if the language identifier associated with the recipient data field 140 (e.g., the presently selected data field) is "en" or English, the one or more character keys 120 can correspond to the English language; para. 0040 - the layout of the virtual input device 105 can be reconfigured when the one or more character keys included in the virtual input device 105 are mapped to a different language, character set, or writing syste111; para. 0050 - the language identifier and the user language preference match, the virtual input device is presented in accordance with the language identifier; para. 0051 – If the language identifier is fixed, the virtual input device is presented in accordance with the language identifier. If the language identifier is not fixed, the virtual input device is presented in accordance with the user language preference.).
	Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system and method, taught in Mashiah, to include outputting the set input method editor as a virtual soft keyboard for the purpose of efficiently configuring an input method editor, as taught by Patryshev (0006 and 0038).
	 
Claim 2:
	Mashiah further teaches or suggests setting a default language for the input method editor (see Fig. 3 and 4; para. 0083 - tagging an input field with a default input language. which a sequence of text characters is typed in any input field by a user. In the next step 302, input field properties are saved in the database 75 (FIG. 1). The input field properties are for example: the type of the input field, the language properties of the input field, the text typed in the input field, the text surrounding the input field, the caption of the input field, etc. the language tag of the input field is saved in the database 75 (FIG. 1) for future use as shown in FIG. 4; para. 084 - the default input language tag of the input field is loaded from the database 75 (FIG. 1). This default input language was predetermined in the method 300.).

Claim 3:
	Mashiah further teaches or suggests wherein setting the default language is based upon at least one of a user input, a region or other indicator of location, a location of the terminal, or a location of a source of the webpage (see para. 0040 - The default input language of each input field is predetermined by the tagging algorithm according to the language properties of each input field; para. 0050 - wherein the language properties of the input field is the language of the text characters previously received in the input field; para. 0058 - the history of the default input language tags of the input field; para. 0053 - the language properties are the language of the caption of the input field; para. 0078 - storing the type of each input field 21, 22, the language properties of each input field 21,22 and the default input language tag of each input field; para. 0081 - The language properties of the input field 21,22 is the language of the text characters 26, 27 previously received in the input field. language of the caption of the input field 23 is "Name" (in English), so the default input language of text ("David") 28 in this field will be English. If the caption of this field was in Hebrew, it is probably that the text in this field would be Hebrew; para. 0083 - The input field properties are for example: the type of the input field, the language properties of the input field, the text typed in the input field.).

Claim 4:
	Mashiah further teaches or suggests determining an input type of the input field based on the information of the input field (see para. 0009 - storing the type of each input field; para. 0031 - wherein the type of the input field is a location of a document editor file, a location of a spreadsheet file, a location of a presentation file, a uri address of an internet page, a location of computer software, a location of computer software editable file, a location of an operating system application and any combination there of; para. 0074 - prediction of the typing language by the system of the present invention is based on a previous knowledge about the type of the input text field, the language usually used in this input field by the specific user and the software in which the text is typed; para. 0083 - The input field properties are for example: the type of the input field, the language properties of the input field, the text typed in the input field, the text surrounding the input field, the caption of the input field, etc.).

Claim 5:
	Mashiah further teaches or suggests wherein determining the character type further comprises: retrieving data related to the associated the associated word from an associated word database unit; and determining the character type based on the retrieved data (see para. 0040 - The default input language of each input field is predetermined by the tagging algorithm according to the language properties of each input field; para. 0050 - wherein the language properties of the input field is the language of the text characters previously received in the input field; para. 0058 - the history of the default input language tags of the input field; para. 0053 - the language properties are the language of the caption of the input field; para. 0078 - storing the type of each input field 21, 22, the language properties of each input field 21,22 and the default input language tag of each input field; para. 0081 - The language properties of the input field 21,22 is the language of the text characters 26, 27 previously received in the input field; para. 0083 - The input field properties are for example: the type of the input field, the language properties of the input field, the text typed in the input field.).

Claim 6:
Mashiah further teaches or suggests wherein the associated word comprises at least one of a string, title, label, and tag (see para. 0081 - properties are the language of the text that is associated with the input field. he caption of this field was in Hebrew, it is probably that the text in this field would be Hebrew. language properties of an input field are the language of the text that surrounds the input field. The text that surrounds the input field can be a text with a predetermined length before and after the input field; para. 0082 – detect the Hebrew text surrounding the field 150, and switch the default input language to Hebrew automatically; para. 0083 - input field properties are for example: the type of the input field, the language properties of the input field, the text typed in the input field, the text surrounding the input field, the caption of the input field, etc.).

Claim 7:
	Mashiah further teaches or suggests wherein the information of the input field is in a Hyper Text Markup Language (HTML) format (see para. 0012 – the default input language of each input field is predetermined by the tagging algorithm according to the language properties of each input field; para. 0028 - a url address field of an internet browser, a text field in a specific internet page; para. 0031 - wherein the type of the input field is a location of a document editor file, a location of a spreadsheet file, a location of a presentation file, a url address of an internet page; para. 0061 - url address field of an internet browser, a text field in a specific internet page; para. 0064 - url address of an internet page; para. 0074 - the user wants to write a url address of a specific internet site in the internet browser, so when clicking on the address input text field in the browser; para. 0082 - field 150 is a text field in a specific internet page.).

Claim 8:
	Mashiah further teaches or suggests wherein the determining the character type further comprises: querying an activity history database to determine whether data related to the character type of the input field is present; and determining the character type based on the data (see Fig. 1 and 4; para. 0037 - database located in the memory of the computer for storing the type of each input field, the language properties of each input field and the default input language tag of each input field as previously selected by the user; para. 0042-0045 - Selecting the input language of the input field according to the default input language of the input field each time the user selects the input field by the input means; para. 0058 - the history of the default input language tags of the input field; para. 0081 - The language properties of the input field 21,22 is the language of the text characters 26, 27 previously received in the input field; para. 0083 - the language tag of the input field is saved in the database 75 (FIG. 1) for future use as shown in FIG. 4; para. 0084 - the default input language tag of the input field is loaded from the database 75 (FIG. 1). This default input language was predetermined in the method 300.).

Claim 9:
Mashiah further teaches or suggests wherein the determining the character type further comprises extracting the associated word from the information of the input field (see para. 0040 - The default input language of each input field is predetermined by the tagging algorithm according to the language properties of each input field; para. 0050 - wherein the language properties of the input field is the language of the text characters previously received in the input field; para. 0058 - the history of the default input language tags of the input field; para. 0053 - the language properties are the language of the caption of the input field; para. 0078 - storing the type of each input field 21, 22, the language properties of each input field 21,22 and the default input language tag of each input field; para. 0081 - The language properties of the input field 21,22 is the language of the text characters 26, 27 previously received in the input field; para. 0083 - The input field properties are for example: the type of the input field, the language properties of the input field, the text typed in the input field; para. 0081 - properties are the language of the text that is associated with the input field. the caption of this field was in Hebrew, it is probably that the text in this field would be Hebrew. language properties of an input field are the language of the text that surrounds the input field. The text that surrounds the input field can be a text with a predetermined length before and after the input field; para. 0082 – detect the Hebrew text surrounding the field 150, and switch the default input language to Hebrew automatically; para. 0083 - input field properties are for example: the type of the input field, the language properties of the input field, the text typed in the input field, the text surrounding the input field, the caption of the input field, etc.).

Claim 10:
	Mashiah further teaches or suggests wherein the associated word is information that describes or supplements information to be inputted in the input field (see para. 0040 - The default input language of each input field is predetermined by the tagging algorithm according to the language properties of each input field; para. 0050 - wherein the language properties of the input field is the language of the text characters previously received in the input field; para. 0058 - the history of the default input language tags of the input field; para. 0053 - the language properties are the language of the caption of the input field; para. 0078 - storing the type of each input field 21, 22, the language properties of each input field 21,22 and the default input language tag of each input field; para. 0081 - The language properties of the input field 21,22 is the language of the text characters 26, 27 previously received in the input field. language of the caption of the input field 23 is "Name" (in English), so the default input language of text ("David") 28 in this field will be English. If the caption of this field was in Hebrew, it is probably that the text in this field would be Hebrew; para. 0083 - The input field properties are for example: the type of the input field, the language properties of the input field, the text typed in the input field.).

Claim 11:
	Mashiah further teaches or suggests wherein the determining the character type further comprises: extracting a keyword from the information of the input field; retrieving data related to the keyword from the associated word database unit; and determining the type of characters based on the retrieved data (see para. 0040 - The default input language of each input field is predetermined by the tagging algorithm according to the language properties of each input field; para. 0050 - wherein the language properties of the input field is the language of the text characters previously received in the input field; para. 0058 - the history of the default input language tags of the input field; para. 0053 - the language properties are the language of the caption of the input field; para. 0078 - storing the type of each input field 21, 22, the language properties of each input field 21,22 and the default input language tag of each input field; para. 0081 - The language properties of the input field 21,22 is the language of the text characters 26, 27 previously received in the input field. language of the caption of the input field 23 is "Name" (in English), so the default input language of text ("David") 28 in this field will be English. If the caption of this field was in Hebrew, it is probably that the text in this field would be Hebrew; para. 0083 - The input field properties are for example: the type of the input field, the language properties of the input field, the text typed in the input field.).

Claim 12:
	Mashiah further teaches or suggests wherein the keyword comprises information that provides examples or exemplary format of information to be inputted in the input field (see para. para. 0040 - The default input language of each input field is predetermined by the tagging algorithm according to the language properties of each input field; para. 0050 - wherein the language properties of the input field is the language of the text characters previously received in the input field; para. 0058 - the history of the default input language tags of the input field; para. 0053 - the language properties are the language of the caption of the input field; para. 0078 - storing the type of each input field 21, 22, the language properties of each input field 21,22 and the default input language tag of each input field; para. 0081 - The language properties of the input field 21,22 is the language of the text characters 26, 27 previously received in the input field. language of the caption of the input field 23 is "Name" (in English), so the default input language of text ("David") 28 in this field will be English. If the caption of this field was in Hebrew, it is probably that the text in this field would be Hebrew; para. 0083 - The input field properties are for example: the type of the input field, the language properties of the input field, the text typed in the input field.).

Claim 13:
	Mashiah teaches or suggests a method for determining a type of input method editor for a webpage in a terminal, comprising:
	detecting a focus on an input field displayed on the terminal (see Fig. 4; para. 0074 - clicking on the address input text field in the browser; para. 0081 - responsive to the user's selection of the input field by the mouse 11 or the keyboard 10. This means that when the user is intended to write a text in a specific input field 21, 22 and he click with the mouse on this field, the language selection algorithm 52 is activated; para. 0084 - the user clicks by the mouse 11 on a specific input field for typing a text in the field, or selects a specific field by the keyboard 10.);
	analyzing information of the input field (see para. 0037 - storing the type of each input field, the language properties of each input field and the default input language tag of each input field as previously selected by the user; para. 0040 - The default input language of each input field is predetermined by the tagging algorithm according to the language properties of each input field; para. 0081- and he click with the mouse on this field, the language selection algorithm 52 is activated. This activation results in an automatic selection of the typing language which is set to the predetermined default input language. This automatic language selection is the core of the present invention. The language properties of the input field 21, 22 is the language of the text characters 26, 27 previously received in the input field 21, 22 by the keyboard 10 which is activated by the user; para. 0084 - the user clicks by the mouse 11 on a specific input field for typing a text in the field, or selects a specific field by the keyboard 10. changes (if needed) the typing language to the default typing language of the specific input field.);
	querying an activity history database to determine whether data related to a character type of the input field is present, and performing a first determination process if the data is present (see Fig. 1 and 4; para. 0037 - database located in the memory of the computer for storing the type of each input field, the language properties of each input field and the default input language tag of each input field as previously selected by the user; para. 0042-0045 - Selecting the input language of the input field according to the default input language of the input field each time the user selects the input field by the input means; para. 0058 - the history of the default input language tags of the input field; para. 0081 - The language properties of the input field 21,22 is the language of the text characters 26, 27 previously received in the input field; para. 0083 - the language tag of the input field is saved in the database 75 (FIG. 1) for future use as shown in FIG. 4; para. 0084 - the default input language tag of the input field is loaded from the database 75 (FIG. 1). This default input language was predetermined in the method 300.);
	extracting an associated word from within a reference proximity of the input field, querying an associated word database unit for data related to the keyword, and performing a third determination process if the queried data is present (see para. 0040 - The default input language of each input field is predetermined by the tagging algorithm according to the language properties of each input field; para. 0050 - wherein the language properties of the input field is the language of the text characters previously received in the input field; para. 0058 - the history of the default input language tags of the input field; para. 0053 - the language properties are the language of the caption of the input field; para. 0078 - storing the type of each input field 21, 22, the language properties of each input field 21,22 and the default input language tag of each input field; para. 0081 - The language properties of the input field 21,22 is the language of the text characters 26, 27 previously received in the input field. language of the caption of the input field 23 is "Name" (in English), so the default input language of text ("David") 28 in this field will be English. If the caption of this field was in Hebrew, it is probably that the text in this field would be Hebrew; para. 0081 - properties are the language of the text that is associated with the input field. he caption of this field was in Hebrew, it is probably that the text in this field would be Hebrew. language properties of an input field are the language of the text that surrounds the input field. The text that surrounds the input field can be a text with a predetermined length before and after the input field; para. 0082 – detect the Hebrew text surrounding the field 150, and switch the default input language to Hebrew automatically;  para. 0083 - The input field properties are for example: the type of the input field, the language properties of the input field, the text typed in the input field, the text surrounding the input field, the caption of the input field, etc.).
	determining the type of input method editor to be outputted based on at least one of the first determination process, the second determination process, and the third determination process (see para. 0009 - storing the type of each input field; para. 0031 - wherein the type of the input field is a location of a document editor file, a location of a spreadsheet file, a location of a presentation file, a uri address of an internet page, a location of computer software, a location of computer software editable file, a location of an operating system application and any combination there of; para. 0074 - prediction of the typing language by the system of the present invention is based on a previous knowledge about the type of the input text field, the language usually used in this input field by the specific user and the software in which the text is typed; para. 0083 - The input field properties are for example: the type of the input field, the language properties of the input field, the text typed in the input field, the text surrounding the input field, the caption of the input field, etc.);
	outputting the set input method editor comprising the determined character type (see Fig. 4; para. 0074 - if the user wants to write a uri address of a specific internet site in the internet browser, so when clicking on the address input text field in the browser, the typing language automatically will be switched to English; para. 0081 - activation results in an automatic selection of the typing language which is set to the predetermined default input language; para. 0082 - could detect that the surrounding text of the field 150 is Hebrew, and therefore tag this field with Hebrew as the default input language; para. 0084 - in which the language selection algorithm 52 changes (if needed) the typing language to the default typing language of the specific input field.).
	Mashiah appears to fail to explicitly disclose outputting as a virtual soft keyboard comprising the determined character type.
	Patryshev teaches or suggests outputting as a virtual soft keyboard comprising the determined character type (see para. 0006 - to configure a virtual input device such that one or more characteristics of the virtual input device correspond to the type of information to be input; para. 0038 - when the data field is selected. Further, the virtual input device 105 can be configured to include one or more character keys 120 that correspond to the language identifier. For example, if the language identifier associated with the recipient data field 140 (e.g., the presently selected data field) is "en" or English, the one or more character keys 120 can correspond to the English language; para. 0040 - the layout of the virtual input device 105 can be reconfigured when the one or more character keys included in the virtual input device 105 are mapped to a different language, character set, or writing syste111; para. 0050 - the language identifier and the user language preference match, the virtual input device is presented in accordance with the language identifier; para. 0051 – If the language identifier is fixed, the virtual input device is presented in accordance with the language identifier. If the language identifier is not fixed, the virtual input device is presented in accordance with the user language preference.).
	Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system and method, taught in Mashiah, to include outputting the set input method editor as a virtual soft keyboard for the purpose of efficiently configuring an input method editor, as taught by Patryshev  (0006 and 0038).

Claim 14:
	Mashiah further teaches or suggests setting a default language for the input method editor (see Fig. 3 and 4; para. 0083 - tagging an input field with a default input language. which a sequence of text characters is typed in any input field by a user. In the next step 302, input field properties are saved in the database 75 (FIG. 1). The input field properties are for example: the type of the input field, the language properties of the input field, the text typed in the input field, the text surrounding the input field, the caption of the input field, etc. the language tag of the input field is saved in the database 75 (FIG. 1) for future use as shown in FIG. 4; para. 084 - the default input language tag of the input field is loaded from the database 75 (FIG. 1). This default input language was predetermined in the method 300.).

Claim 15:
	Mashiah further teaches or suggests wherein the setting the default language is based upon at least one of a user input, a region or other indicator of location, a location of the terminal, or a location of a source of the webpage (see para. 0040 - The default input language of each input field is predetermined by the tagging algorithm according to the language properties of each input field; para. 0050 - wherein the language properties of the input field is the language of the text characters previously received in the input field; para. 0058 - the history of the default input language tags of the input field; para. 0053 - the language properties are the language of the caption of the input field; para. 0078 - storing the type of each input field 21, 22, the language properties of each input field 21,22 and the default input language tag of each input field; para. 0081 - The language properties of the input field 21,22 is the language of the text characters 26, 27 previously received in the input field. language of the caption of the input field 23 is "Name" (in English), so the default input language of text ("David") 28 in this field will be English. If the caption of this field was in Hebrew, it is probably that the text in this field would be Hebrew; para. 0083 - The input field properties are for example: the type of the input field, the language properties of the input field, the text typed in the input field.).

Note
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Paddon, US Patent Application Publication No. 2011/0087962;
Levy, U.S. Patent No. US 5,944,790 (“Levy”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew T McIntosh whose telephone number is (571)270-7790. The examiner can normally be reached M-Th 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T MCINTOSH/Primary Examiner, Art Unit 2176